Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
After a tier III Superintendent’s hearing, petitioner was found guilty of violating prison disciplinary rules prohibiting inmates from refusing a direct order and using unauthorized medication. He challenges this determination arguing, inter *896alia, that it was made in retaliation for complaints he had filed against certain medical personnel and that the Hearing Officer was biased and partial. In view of the fact that since the commencement of this CPLR article 78 proceeding the administrative determination has been reversed and all references to it expunged from petitioner’s records, we find that this proceeding is now moot (see, Matter of Covington v Coughlin, 222 AD2d 911; Matter of Gaines v Bartlett, 221 AD2d 775). Accordingly, the petition must be dismissed.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.